Citation Nr: 1725545	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  14-15 512A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an eye disability.

2.  Entitlement to service connection for headaches and dizziness, to include as secondary to an eye disability.

3.  Entitlement to service connection for respiratory disability, to include chronic obstructive pulmonary disease and left lower lobe nodule.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1959 to October 1966.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified at a hearing before the Board in March 2017; a  transcript of this hearing is associated with the claims file. 

The Board has broadened the Veteran's claim for chronic obstructive pulmonary disease (COPD) to include another respiratory condition: left lower-lobe nodule.  The Veteran testified at the March 2017 hearing that a "black spot" in his left lung was found on x-ray less than a year after his separation from service.  Dr. Zloto, the Veteran's private physician, also noted a nodule in the Veteran's left lower lobe that "may be related" to in-service events.  Thus, although the Veteran originally filed a claim for service connection for COPD, the Board has broadened the scope of his claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (per curiam) (noting that a claim should not be limited to the diagnosis alleged by the claimant but should include all diagnoses which may reasonably be encompassed by the claimant's description of the claim, the symptoms described, and the information of record).

The issue of entitlement to a total disability based on individual unemployability (TDIU) has been raised by the record in a June 2012 statement but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

Remand is necessary to further develop the record.  First, the Board notes that the March 2014 Statement of the Case cites to Tampa VA Medical Center (VAMC) records and a March 2014 VA examination that are not associated with the claims file.  These records must be associated with the file on remand.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Beyond those records, the Veteran and a lay witness reported in June 2012 statements that the Veteran underwent eye surgery at Naval Air Station Jacksonville in his final year of service.  VA must also attempt to obtain hospital records of this procedure, as they are not associated with the claims file.  See id.

Second, the Veteran has referenced private medical treatment and letters that are not associated with the claims file.  The Veteran testified at the March 2017 Board hearing that he received private treatment within one year of service due to breathing problems.  He also stated that he has received treatment since that time for his lungs, including x-rays, but the earliest private medical records currently associated with the file are from 2010.  Moreover, the Veteran testified at the March 2017 hearing that he submitted multiple letters from physicians in support of his claims, but only one such letter (from Dr. Zloto) is associated with the claims file.  The Veteran must be given an opportunity to provide these records on remand.  See 38 U.S.C.A. § 5103A(b) (West 2014).  

Finally, new VA examinations are required.  As discussed in the Introduction, the Veteran testified that he had a left lung "spot" within one year of service and Dr. Zloto's letter noted that the Veteran currently has a left lower lobe nodule.  This diagnosis was not addressed in the prior VA examination for the Veteran's COPD.  Furthermore, the Board finds conflicting evidence regarding the Veteran's smoking history, with varying accounts, from only a few years of smoking (March 2017 hearing) to 39 years of smoking (Jan 2010 private medical record) to 50 years of smoking (August 2012 VA examination).  This must be addressed on remand, as the August 2012 VA examination relied on the Veteran's smoking history in its opinion.  The examination must also address the reports of continuous breathing symptoms that began immediately after discharge, as evidenced in the Veteran's March 2017 testimony and a July 2012 lay statement.

A VA examination addressing the etiology of the Veteran's headaches and dizziness is also warranted by the record.  The Veteran noted in an October 2014 statement that he had headaches since discharge; he attributed his headaches and dizziness to his eye condition.  The Board finds a VA examination to address these conditions is necessary. The Board makes no determination as to the adequacy of the VA examination addressing the Veteran's eye condition as that examination is not associated with the record and has not been reviewed.
  
Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request that he provide information as to any private or VA treatment records for his claimed disabilities that have not been associated with the claims file, to include private medical treatment prior to 2010 (including treatment immediately after discharge), and x-ray reports, and private medical letters in support of his claim.  

The AOJ should also obtain records from VA medical treatment records identified by the Veteran that have not been associated with the claims file.  Regardless of the Veteran's response, the AOJ must include in the claims file records from  Tampa VAMC as well as the March 2014 VA examination.

2.  Obtain the Veteran's records from Naval Air Station Jacksonville for the period from October 1965 to October 1966.  If any records cannot be obtained after standard efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile; this should be documented in the claims file. The Veteran must be notified of the attempts made, informed why further attempts would be futile, and allowed the opportunity to provide the records.

3.  Schedule a VA examination for respiratory disability from an appropriate examiner.  After examining the Veteran, reviewing the claims file, and obtaining a relevant medical history (to include a complete account of the Veteran's smoking history), a qualified clinician should 

a)  Identify any respiratory disabilities present during the claims period (i.e. from July 2012 to the present), to include chronic obstructive pulmonary disease and left lower lobe nodule.

b)  Determine whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed respiratory disability is caused by or related to service.

This analysis must include a discussion of the lay statements that report the Veteran's continuous symptoms immediately after service. 

A full rationale (i.e. basis) for any expressed medical opinions must be provided.  If the clinician cannot provide the requested opinion without resorting to speculation, it must be so stated, and the clinician must provide the reasons why an opinion would require speculation.  The clinician must indicate whether there was any further need for information or testing to make a determination.  Additionally, the clinician must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular clinician.  

4.  Schedule a VA examination for headaches and dizziness from an appropriate examiner.  After examining the Veteran and reviewing the claims file, a qualified clinician should 

a)  Determine whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the headaches and dizziness are caused by or related to service.

This analysis must include a discussion of the lay statements that report the Veteran's continuous symptoms immediately after service. 

b)  If the clinician determines that the headaches and dizziness are not caused by or related to service, the clinician is asked to determine the likely etiology of these conditions, to include whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the headaches and dizziness are proximately due to or aggravated by his eye condition(s) or respiratory conditions.  

A full rationale (i.e. basis) for any expressed medical opinions must be provided.  If the clinician cannot provide the requested opinion without resorting to speculation, it must be so stated, and the clinician must provide the reasons why an opinion would require speculation.  The clinician must indicate whether there was any further need for information or testing to make a determination.  Additionally, the clinician must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular clinician.  

5.  Complete any additional development warranted, then readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

